Citation Nr: 1001679	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 2006 VA rating decision that severed service 
connection for status post ankle fracture with synostosis and 
post traumatic arthritis.

2.  Whether there was CUE in an April 2006 VA rating decision 
that severed service connection for posterior right tibial 
tendon insufficiency and tendonitis associated with the right 
ankle disability.

3.  Entitlement to service connection for a right shoulder 
disability as secondary to service-connected right ankle 
disability.

4.  Entitlement to service connection for a back disability 
as secondary to service-connected right ankle disability.

5.  Entitlement to service connection for a left hip 
disability as secondary to service-connected right ankle 
disability.

6.  Entitlement to service connection for a right hip 
disability as secondary to service-connected right ankle 
disability.

7.  Entitlement to an initial rating in excess of 10 percent 
for status post right ankle fracture with synostosis and 
post-traumatic arthritis.  

8.  Entitlement to an initial rating in excess of 10 percent 
for posterior right tibial tendon insufficiency and 
tendonitis associated with the right ankle disability.  


WITNESSES AT HEARING ON APPEAL

Appellant, B.A.F.T. and L.F.R. at March 2008 hearing.
Appellant at August 2009 hearing. 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted service connection for status post 
right ankle fracture with synostosis and post traumatic 
arthritis and for posterior right tibial tendon insufficiency 
and tendonitis associated with the right ankle disorder.  The 
RO assigned a 10 percent disability evaluation for each 
disorder, effective May 21, 2003.  The Veteran disagreed with 
the initial evaluations assigned.

This matter also arises from a rating decision in February 
2004 wherein the RO denied entitlement to service connection 
for a left hip disability, a right hip disability, a right 
shoulder disability and back disability on a direct basis and 
as secondary to a service-connected right ankle disorder.

In a January 2006 rating decision, the RO proposed to sever 
entitlement to service connection for the right ankle 
disorder and for the right tibial tendon disorder.  In an 
April 2006 rating decision the RO implemented the proposed 
severance and severed service connection for those disorders, 
effective June 30, 2006.  The issues of entitlement to an 
initial increased rating were then characterized as prior to 
June 30, 2006.  However, based on the decision discussed 
herein, the limitation as to consideration of an initial 
increased rating prior to June 30, 2006, has been removed as 
reflected on the title page. 

The Veteran presented testimony at a personal hearing in 
March 2008 and August 2009.  A copy of each hearing 
transcript was attached to the claims file.

This matter also arises from a May 2008 rating decision that 
determined that no CUE was found in the April 2006 rating 
decision that severed service connection for status post 
ankle fracture and for posterior right tibial tendon 
insufficiency and tendonitis.  At the Veteran's personal 
hearing in March 2008, he challenged the determination in an 
April 2006 rating decision wherein the RO severed entitlement 
to service connection for status post right ankle fracture 
and for posterior right tibial tendon insufficiency and 
tendonitis.  The Board concluded that the Veteran's testimony 
was enough to satisfy the requirements of clearly and 
specifically stating the alleged CUE, or errors, of fact or 
law in the prior rating decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  See Canady v. 
Nicholson, 20 Vet. App. 393, 401 (2006) (authorizing the 
Board to read sympathetically requests for revision based 
upon CUE of a pro se claimant).

The case was remanded by the Board in May 2008 and November 
2008 for further development.  The appeal has been returned 
to the Board for further appellate consideration.

The issues of entitlement to service connection for a right 
shoulder disability, a back disability, a left hip 
disability, and a right hip disability all to include as 
secondary to service-connected right ankle disability; and 
for entitlement to an initial rating in excess of 10 percent 
for status post right ankle fracture with synostosis and 
post-traumatic arthritis and for posterior right tibial 
tendon insufficiency and tendonitis associated with the 
service-connected right ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2006 rating decision proposed to sever service 
connection for entitlement to service connection for status 
post ankle fracture with synostosis and post traumatic 
arthritis and for posterior right tibial tendon insufficiency 
and tendonitis associated with the right ankle disorder.  An 
April 18, 2006 rating decision severed service connection for 
those disorders effective June 30, 2006.  Notice of the final 
rating action was provided to the Veteran by letter dated on 
May 8, 2006.  The Veteran did not perfect an appeal of the 
April 2006 rating decision and thus it is a final decision.  

2.  CUE is shown in the severance of service connection for 
status post ankle fracture with synostosis and post traumatic 
arthritis and for posterior right tibial tendon insufficiency 
and tendonitis associated with the right ankle disorder 
effective June 30, 2006, as it was not in conformity with the 
requirements of 38 C.F.R. § 3.105(d), (i).   




CONCLUSIONS OF LAW

1.  Restoration of service connection for status post right 
ankle fracture with synostosis and post traumatic arthritis 
is warranted.  38 U.S.C.A. § 5112(b) (6) (West 2002); 38 
C.F.R. § 3.105(d), (i).  

2.  Restoration of service connection for posterior right 
tibial tendon insufficiency and tendonitis associated with 
the right ankle disability is warranted.  38 U.S.C.A. 
§ 5112(b) (6) (West 2002); 38 C.F.R. § 3.105(d), (i).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue of CUE in the April 2006 rating 
decision which severed service connection for status post 
right ankle fracture with synostosis and post traumatic 
arthritis and for posterior right tibial tendon insufficiency 
and tendonitis associated with the right ankle disorder, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Veteran asserts that there was CUE in an April 2006 VA 
rating decision that severed service connection for status 
post right ankle fracture and for posterior right tibial 
tendon insufficiency and tendonitis.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for clear and unmistakable 
error (CUE).  38 C.F.R. § 3.104(a), 3.105(a).

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d); Stallworth v. 
Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997).  Severance of service connection 
based on any standard less than that set forth in 38 C.F.R. 
3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 
166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).

The regulations in effect at the time of the April 2006 
rating decision provided when severance of service connection 
is considered warranted, a rating decision proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d) (2005).

In the advance written notice concerning proposed actions 
under 38 C.F.R. § 3.105(d), the beneficiary will be informed 
that he or she will have an opportunity for a pre-
determination hearing, provided that a request for such a 
hearing is received by VA within 30 days from the date of the 
notice.  If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a pre-determination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  See 38 C.F.R. 
§ 3.105(i)(1) (2005).

Following the pre-determination procedures specified in 38 
C.F.R. § 3.105(d) and (i), final action will be taken.  If a 
pre-determination hearing was not requested or if the 
beneficiary failed without good cause to report for a 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record.  Whether or not a 
predetermination hearing was conducted, a written notice of 
the final action shall be issued to the beneficiary and his 
or her representative, setting forth the reasons therefor and 
the evidence upon which it is based.  Where a reduction or 
discontinuance of benefits is found warranted following 
consideration of any additional evidence submitted, the 
effective date of such reduction or discontinuance proposed 
under the provisions of paragraph (d) of this section shall 
be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires.  See 38 C.F.R. § 3.105(i) (2005).

An August 2003 rating decision of RO in Jackson, Mississippi, 
granted service connection for status post right ankle 
fracture with synostosis and post traumatic arthritis and for 
posterior right tibial tendon insufficiency and tendonitis 
associated with the service-connected right ankle disability.  

The law and regulations in effect at the time of the grant of 
service connection and the severance of service connection 
provided that service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003, 2005).  

The regulations provide that direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a) (2003, 2005). 

The Veteran disagreed with the initial evaluations assigned 
and a Decision Review Officer (DRO) noted in a January 2005 
statement of the case that the service medical records noted 
that a Line of Duty investigation had been initiated to 
investigate the nature of this incident.  The DRO pointed out 
that the August 2003 rating decision granted service 
connection for residuals of a right ankle fracture without 
properly obtaining the Line of Duty investigation results.  
The DRO noted that since VA regulations preclude the grant of 
service connection for any injury that is the result of 
alcohol use or willful misconduct, the Line of Duty 
investigation results must be obtained to determine if 
service connection was actually warranted for this condition.  
If those records revealed that the right ankle injury was the 
result of willful misconduct or alcohol use, service 
connection for this condition would be severed.  The DRO also 
noted that the issue of continuance of service connection for 
posterior right tibial tendon insufficiency and tendonitis as 
secondary to the service-connected right ankle disability was 
pending receipt of the Line of Duty investigation concerning 
the facts and circumstances surrounding the Veteran's injury 
to his right ankle in service.  

After development and receipt of evidence from the Veteran, 
an Administrative Decision in November 2005 determined that 
injuries incurred by the Veteran on January 23, 1960, were 
the result of willful misconduct involving consumption of 
alcohol.  A rating decision on January 10, 2006, proposed to 
sever service connection for status post ankle fracture with 
synostosis and post traumatic arthritis and for posterior 
right tibial tendon insufficiency and tendonitis due to a 
clear and unmistakable error.  The rating set forth material 
facts and reasons.  The Veteran was provided notice of the 
proposed severance by a letter dated January 24, 2006.  The 
Veteran failed to report for a hearing he had requested.  

An April 18, 2006 rating decision severed service connection 
for status post ankle fracture with synostosis and post 
traumatic arthritis and for posterior right tibial tendon 
insufficiency and tendonitis effective June 30, 2006, due to 
clear and unmistakable error in the prior grant of service 
connection.  The Veteran was notified of the decision by a 
letter dated on May 8, 2006.  

The Veteran has presented his contentions as to CUE in the 
April 2006 rating decision at hearings in March 2008 and 
August 2009.  

After reviewing the record, the Board concludes that 
restoration of service connection for status post ankle 
fracture with synostosis and post traumatic arthritis and for 
posterior right tibial tendon insufficiency and tendonitis is 
required in light of the RO's failure to observe procedures 
established by regulation for severance of service 
connection.  The provisions of 38 C.F.R. § 3.105(d) 
specifically provide that when severance of service 
connection is considered warranted, the severance will be 
effective the last day of the month is which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(d).  In this case 
the Board finds that although the final rating action was on 
April 18, 2006, the notice to the Veteran of the final rating 
action was dated May 8, 2006.  Thus, a sixty day period from 
the date of notice, would expire on July 7, 2006.  
Accordingly, the severance would be effective the last day of 
July 2006.  Thus, there was clear and unmistakable error in 
the assignment of June 30, 2006, as the effective date of 
severance of service connection.  The June 30, 2006, 
effective date of severance violated the clear requirements 
found in 38 C.F.R. § 3.105(e) & (i) that the effective date 
of the severance would be effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Thus, due 
process was not afforded the Veteran.

VA is not free to ignore regulations that the Secretary has 
promulgated consistent with his statutory authority, but 
rather that VA is required to apply all relevant statutes and 
regulations appropriate to the particular case before it.  
See Wilson v. West, 11 Vet. App. 383 (1998).  

Because the severance of service connection on June 30, 2006, 
violated the procedural requirements established in 38 C.F.R. 
§ 3.105(d) & (i), the Board finds CUE in the April 2006 
rating decision severing service connection for status post 
ankle fracture with synostosis and post traumatic arthritis 
and for posterior right tibial tendon insufficiency and 
tendonitis.  Consequently, the Veteran is entitled to 
restoration of service connection for status post ankle 
fracture with synostosis and post traumatic arthritis and for 
posterior right tibial tendon insufficiency and tendonitis.  

In restoring service connection for the Veteran's status post 
ankle fracture with synostosis and post traumatic arthritis 
and for posterior right tibial tendon insufficiency and 
tendonitis, the Board is not addressing whether the evidence 
on file supports the restoration of service connection based 
on clear and unmistakable error on the merits.  Rather, the 
Board concludes that restoration is required in this case 
because evidence establishes there is clear and unmistakable 
error in the severance of service connection as the 
regulations governing the process of severing service 
connection were not correctly followed.


ORDER

Restoration of service connection for status post ankle 
fracture with synostosis and post traumatic arthritis is 
granted.

Restoration of service connection for posterior right tibial 
tendon insufficiency and tendonitis is granted. 


REMAND

Further development of the other issues on appeal is needed 
prior to appellate review.

As discussed above, an August 2003 rating decision granted 
service connection for status post right ankle fracture with 
synostosis and post traumatic arthritis and for posterior 
right tibial tendon insufficiency and tendonitis associated 
with the service-connected right ankle disability, each 
assigned a 10 percent rating effective May 21, 2003.  The 
Veteran disagreed with the initial evaluations assigned.  
Once service connection had been severed the issues on appeal 
were characterized as entitlement to increased initial 
evaluations prior to June 30, 2006.  However, inasmuch as 
service connection has been restored for those issues, the 
restriction to a period prior to June 30, 2006, is no longer 
for application.  As the RO has not considered the period 
after June 30, 2006, remand of those issues is needed.  

In addition, it appears that the last VA examination of the 
right ankle and right tibial tendon was in January 2005, 
which is considered remote.  Further, VA outpatient treatment 
records indicate that the Veteran's right ankle disability 
has worsened since the last VA examination.  When seen in 
October 2006 at a VA podiatry clinic, the examiner noted that 
nerve damage was shown in the right ankle disability.  As 
such, the Board finds that a remand is necessary to afford 
the Veteran a VA examination and to request VA outpatient 
treatment records in order to provide an accurate assessment 
of his present degree of disability.  38 C.F.R. 
§ 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  The Veteran also will have the opportunity to submit 
additional medical evidence or authorization for VA to secure 
medical records if he so wishes.

The Veteran also seeks entitlement to service connection for 
a right shoulder disability, a back disability, a left hip 
disability, and a right hip disability.  He asserts that they 
are secondary to service-connected right ankle disability.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) regarding secondary service 
connection on the basis of the aggravation of a nonservice- 
connected disorder by a service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles 
that must be satisfied before aggravation may be conceded and 
service connection granted.  

A claim for service connection on a secondary basis to a 
service-connected disorder is also considered as a claim for 
service connection on a direct basis.  Although, notice was 
initially provided regarding a claim of secondary service 
connection, it does not appear that the RO has provided the 
Veteran notice with regard to a claim for direct service 
connection on the issues of a right shoulder disability, back 
disability, left hip disability and right hip disability.  
Also the RO has not considered the Veteran's entitlement to 
secondary service connection for a right shoulder disability, 
a back disability, a left hip disability and a right hip 
disability under the revised version of 38 C.F.R. § 3.310.  
Remand to facilitate that consideration is thus necessitated.  
See 38 U.S.C.A. § 5103(A) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue appropriate notice regarding the 
claim of service connection for a right 
shoulder disability, a back disability, a 
left hip disability, and right hip 
disability, on a direct basis and as 
secondary to the service-connected right 
ankle disability.

2.  Request VA outpatient treatment 
records for the period from January 2009 
to the present.  

3.  After completion of the foregoing, 
schedule the Veteran for a VA orthopedic 
examination to determine the current 
severity of his right ankle and right 
tibial tendon disabilities to include 
orthopedic and neurological symptoms.  The 
VA orthopedic examination is also to 
determine the nature and etiology of the 
Veteran's claimed right shoulder 
disability, back disability, left hip 
disability and right hip disability.  The 
claims folder must be made available and 
reviewed by the examiner to include review 
of prior VA examinations.  All indicated 
studies should be conducted, and all 
findings reported in detail.

With regard to the right ankle and right 
tibial tendon disabilities, X-rays and 
range of motion studies of the right 
ankle, reported in degrees should be 
accomplished.  The examiner should 
describe any pain, weakened movement, 
excess fatigability and incoordination due 
to the service-connected right ankle and 
tendon disabilities.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the right 
ankle.  The examiner is also asked to 
provide an opinion concerning the impact 
of the service-connected right ankle and 
right tibial tendon disabilities on the 
Veteran's ability to work during the 
period from May 2003 to the present.  

The examiner should address each current 
right shoulder disability, back 
disability, left hip disability and right 
hip disability shown and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to (a) service; or 
(b) an incident in service; or (c) 
proximately due to or the result of his 
service-connected right ankle disability; 
or (d) aggravated or worsened by his 
service-connected right ankle disability.  
If it is determined that the Veteran's 
right shoulder disability, back 
disability, left hip disability and/or 
right hip disability were aggravated by 
his service-connected right ankle 
disability, to the extent that is 
possible, the examiner should indicate the 
approximate degree of disability or 
baseline before the onset of the 
aggravation. 

A rationale should be provided for all 
opinions expressed.

4.  Then readjudicate the issues on appeal 
and for the issues claimed on a secondary 
basis with consideration of the prior and 
amended versions of 38 C.F.R. § 3.310.  If 
any decision remains adverse, issue a 
supplemental statement of the case to the 
Veteran and allow the appropriate time for 
response.  Then, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_____________________________                       
___________________________
          STEVEN D. REISS 			    L. M. BARNARD
Acting Veterans Law Judge,			Acting Veterans Law 
Judge,          
Board of Veterans' Appeals			Board of Veterans' 
Appeals



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


